Haskell, J.
Bill in equity by a husband against the administrator and heirs-at-law of his deceased wife, to declare a resulting trust in his favor of a farm purchased by him and conveyed to his wife.
*144The bill was dismissed below, and the cause comes up on appeal. The presiding justice who tried the cause below, found the following facts: "I find therefore that Mr. Gray [the plaintiff], sometime after the conveyance to Mrs. Gray, paid her notes given for the land out of his own money, and that he did this in pursuance of an original intention. I further find that he did not intend the conveyance or the payment to be a gift to his wife.” The evidence amply supports this finding, and the question comes, do these facts create a fee simple in the wife, or a fee charged with a trust for the husband? The conveyance was made to the wife, without any payment by her other than her notes, which were paid by the husband "in pursuance of an original intention.” "He did not intend the conveyance or the payment to be a gift to” her. How, then, could she get the estate? It was not given to her; and it was paid for by the husband, according to the "original intention.” These facts clearly create a resulting trust. The husband bought the farm and had it conveyed to his wife, with the intention of paying for it himself. This intention he performed. The giving of notes and a mortgage by the wife, with intention that they were to be paid by the husband, was merely a convenient method by which he might purchase the farm. The purchase was his. The payments were his. The farm was his, subject, perhaps, to any equitable lien that might attach to it while the notes of the wife were unpaid.
Equity deals with the substance of things regardless of form or methods. To be sure, an equitable estate does not easily arise out of legal forms, but where the legal forms are grounded upon equitable substance, and the rules of law do not forbid the proof, the equity remains substantial, and may be transformed into legal interests whenever chancery sees fit to so decree.
In the case at bar the substance of the transaction was, a conveyance to the husband and his notes, indorsed by his wife, secured by mortgage of the farm, given in payment therefor. Until she paid something on the notes she had no interest in the farm. When she might do so, she would take an equity in the mortgage subject to the prior claim of the mortgagee. The *145plaintiff’s equity is the underlying substance of the transaction, clothed in legal forms; but with intent and purpose all the while to preserve it, and not choke it. The purchase is found and shown to have been for the plaintiff, and this may be shown by parol; a trust therefore results in his favor. Buck v. Pike, 11 Maine, 9. That case shows the distinction between Boyd v. McLean, 1 Johns. Ch. 582, and Battsford v. Burr, 2 Johns. Ch. 405, upon which the dictum in Farnham v. Clements, 51 Maine, 428, is grounded, although the case was. rightly decided upon other grounds. Dudley v. Bachelder, 53 Maine, 403; Burleigh v. White, 64 Maine, 23; Perry v. Perry, 65 Maine, 399; McDonough v. O’Niel, 113 Mass. 92. Bourke v. Callanan, 160 Mass. 195, is not in conflict with the doctrine here laid down. Defendant’s shield has been fairly pierced, "not with weapons drawn from the armory of the strict law,” but by the chancellor’s unerring lance.

Bill sustained with costs. Decree below reversed.